Nichols, Judge,
concurring:
I concur in the result. The opinion accepts without question the Government’s explanation of the 1841 Act. Though an air of certainty in a judicial opinion is a desirable quality, in this instance I deem it overdone. I believe reasonable persons can differ, as they have. On the other hand, the dissent would fasten on the Government the duties and obligations of a testamentary trustee with respect to all Indian funds it collected, managed, and disbursed prior to 1930. That role resembles in some respects that of a trustee, but it also looks like that of a banker. Unlike, e.g., United States v. Sioux Nation of Indians, ante at 234, 518 F. 2d 1298 (1975), it is not pos*410sible to point to any contemporary pronouncement, by Indians or whites, that the dealings with these funds essentially as bank checking accounts were unlawful or reflected a lack of fair and honorable dealings. The then state of the authorities makes it unlikely anyone would have so concluded had he studied the matter. The dissent does not construe the 1841 statute literally, any more than the majority does. If applicable, and taken literally, the statute would have impounded all IMPL funds for investment in United States “stocks”, not just the excess over that needed for Indian support.
I simply cannot believe the Indian Claims Commission Act, 25 U.S.C. § 70, was written to fix on the United States a penalty liability of this speculative and dubious character.